Case 0:20-cv-60828-KMW Document 20 Entered on FLSD Docket 05/19/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                              CASE NO. 20-60828-CV-WILLIAMS
                             (CASE NO. 15-62175-CV-WILLIAMS)
                              (CASE NO. 98-6128-CR-WILLIAMS)

  ROBERT MARVIN HARRIS,

        Plaintiff,

  vs.

  UNITED STATES OF AMERICA,

        Defendant.
                                     /

                                ORDER DISMISSING CASE

        THIS MATTER is before the Court on Magistrate Judge Lisette M. Reid’s report

  and recommendations (DE 7) (“Report”) regarding Plaintiff’s pro se Motion to Vacate, Set

  Aside, or Correct a Sentence, pursuant to 28 U.S.C. § 2255. (DE 1). Plaintiff filed

  objections to the Report (DE 9), and the Government filed a response (DE 12). Upon an

  independent review of the Report, the record, and applicable case law, it is ORDERED

  AND ADJUDGED that the conclusions in the Report (DE 7) are AFFIRMED AND

  ADOPTED.

        For the reasons set forth in the Report:

            1. The Motion (DE 1) is DENIED, and this case is DISMISSED without

                prejudice.

            2. All pending motions are DENIED AS MOOT.

            3. A certificate of appealability shall not issue.

            4. The Clerk is directed to CLOSE this case.
Case 0:20-cv-60828-KMW Document 20 Entered on FLSD Docket 05/19/2021 Page 2 of 2




        DONE AND ORDERED in chambers in Miami, Florida, this 18th day of May, 2021.




  CC:   Robert Marvin Harris
        54630-004
        Coleman I-USP
        United States Penitentiary
        Inmate Mail/Parcels
        Post Office Box 1033
        Coleman, FL 33521
        PRO SE




                                         2
